Case: 17-11502      Document: 00514815008         Page: 1    Date Filed: 01/30/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                    No. 17-11502                            FILED
                                  Summary Calendar                   January 30, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

STEPHEN CHRISTOPHER PLUNKETT,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:14-CR-239-1


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judge.
PER CURIAM: *
       Stephen Christopher Plunkett pleaded guilty to two counts of bank
robbery. He was sentenced within the guidelines range to 114 months of
imprisonment and three years of supervised release.
       On appeal, he challenges the district court’s application of a six-level
enhancement to his guidelines range under U.S.S.G. § 2B3.1(b)(2), which
applies to robbery offenses where “a firearm was otherwise used.” We perceive


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11502    Document: 00514815008     Page: 2   Date Filed: 01/30/2019


                                 No. 17-11502

no clear error in the district court’s finding that Plunkett “otherwise used” a
firearm during the course of the March 25, 2014 robbery, which he admitted
committing. § 2B3.1(b)(2)(B); see United States v. Coleman, 609 F.3d 699, 708
(5th Cir. 2010); United States v. Jefferson, 258 F.3d 405, 413 (5th Cir. 2001).
      The judgment is AFFIRMED.




                                       2